ORDER

The judgment of this Court (225 Md. 422, 171 A. 2d 717) having been reversed by the Supreme Court of the United States on the 22nd day of June, 1964 (378 U. S. 130, 84 S. Ct. 1770), the costs in that Court, amounting to $588.94, having been awarded against the State of Maryland, it is ORDERED this 31st day of July, 1964, by the Court of Appeals of Maryland, that pursuant to the judgment of the Supreme Court of the United States reversing the aforesaid judgment of this Court, the judgment of the Circuit Court for Montgomery County against William L. Griffin, Marvous Saunders, Michael Proctor,, Cecil T. Washington, Jr. and Gwendolyn Greene *185(designated in the opinion of this Court above cited as “the Griffin appellants”) is reversed without a new trial, the costs (other than those above stated to have been awarded by the Supreme Court) to be paid by Montgomery County.
Frederick W. Brune Chief Judge